Citation Nr: 0403137	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant served on active duty from February 1966 to 
February 1969.  This appeal to the Board of Veterans' Appeals 
(Board) arises from a rating decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) in September 2001.

On May 6, 2003, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  Disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  
Secondary service-connection may also be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In the instant case, service connection is in effect for 
Type 2 diabetes mellitus, and the appellant contends that 
this diabetes disability has either caused or aggravated 
his hypertension.

Treatment records from the University of Tennessee 
Medical Center in Knoxville show that the appellant was 
hospitalized there for evaluation of elevated glucose 
levels in February 1988.  The discharge diagnoses were 
new onset diabetes mellitus and chronic hypertension.  It 
was noted that the appellant had a history of 
hypertension for nine years and that he had been taking 
medication for hypertension.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a non-service-
connected condition is proximately due to or the result 
of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that the appellant has been 
diagnosed with hypertension and that service connection 
for diabetes mellitus has been granted.  Judicial 
interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Id.  
There is no indication that the RO considered any 
application of the Allen decision to the question of 
whether any portion of the appellant's diagnosed 
hypertension is part of, or related to, the diabetes 
disability.  Adjudication on this basis is therefore 
indicated.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim.  

2.  Thereafter, the appellant should be 
afforded an examination by a 
cardiologist.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the appellant does not report for 
the examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any cardiac disorder 
found.  A rationale should be provided 
for all opinions expressed.  

The examining cardiologist should render 
opinions, with degree of probability 
expressed, regarding:

	(a.) whether the appellant's 
hypertension is causally or etiologically 
related to military service or to some 
other cause or causes.  (It is not 
necessary that the exact causes--other 
than apparent relationship to the service 
connected diabetes mellitus pathology--be 
delineated.)
	(b.) whether, based on what is 
medically known about causes or possible 
causes of hypertension, it is at least as 
likely as not that any hypertension was 
caused by the appellant's diabetes 
mellitus disability as opposed to some 
other factor or factors like diet or 
smoking. 
	(c.) whether it is at least as 
likely as not that the appellant's 
diabetes mellitus disability aggravated 
or contributed to or accelerated any 
existing hypertension or aggravated any 
other cardiac disorder?
	(d.) if the appellant's diabetes 
mellitus disability aggravated or 
contributed to or accelerated any 
hypertension or aggravated any cardiac 
disorder, to what extent, stated in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors?

3.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

4.  Thereafter, the RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


